Detailed Action
Response to Amendment
Per applicant’s amendments filed 15 September 2021, the objections to the drawings (not showing a high level view of both the main extruder and side extruders together & not showing the side arm extruder with reduced and reversed conveying effects) are withdrawn.

Allowable Subject Matter
Per applicant’s amendments and arguments filed 15 September 2021, Claims 1 – 31 are now in condition for allowance.

	U.S. 20080128933 A1 to Przybylinski teaches a main and a side extruder, feeding into the main extruder, used in plastic composite extrusion. Przybylinski teaches a plastic feed fed into the main extruder and additives fed into the side extruder (Tables B1 – D4). Regarding Claim 1, Przybylinski is silent on any portion of said plastic feed being fed into the side extruder.
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY Y HUAN whose telephone number is (571)272-2612.  The examiner can normally be reached on 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GREGORY Y HUAN/Examiner, Art Unit 1774                     


/ANSHU BHATIA/Primary Examiner, Art Unit 1774